DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 3 December 2021.  Claims 1-20 are pending and have been examined. 

Examiner’s Note

The Examiner notes that the 101 rejection has been withdrawn.  The claims are viewed as a practical implementation of the abstract idea of control the distribution, production, storage, and usage of electrical and thermal energy.  It is found to be a practical implementation because the claims perform the direct control of the electrical energy storage or discharge in an optimal amount and while they perform this in a non-conventional and non-generic way, even though the steps use well-known components (i.e. network, storage medium, and network controller) and is therefore viewed as significantly more.  The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically controlling electrical and thermal energy storage or discharge to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steven et al. (U.S. Patent Publication 2013/0204443 A1) (hereafter Steven) in further view of Steven et al. (U.S. Patent Publication 2014/0304025 A1) (hereafter Steven 2).

	Referring to Claim 1, Steven teaches a control system comprising:

building equipment configured to consume electrical energy and generate thermal energy (see; Figure 13 and par. [0038], par. [0021], par. [0110], and par. [0297] of Steven teaches building equipment configured to consume and generate energy including thermal energy to meet the requirements of a facility).

electrical energy storage configured to store and discharge electrical energy (see; Figure 13 and par. [0038], par. [0174], par. [0220], and par. [0398] of Steven teaches electrical energy storage that can store energy that is created, purchased and used at a facility).

a controller configured to determine, for a plurality of time steps within a time horizon, an amount of electrical energy to store in the electrical energy storage or discharge from the electrical energy storage using a value function comprising: an expected revenue from participating in an incentive-based demand response (IBDR) program (see; Figure 13, par. [0038]par. [0054]-[0057], par. [0173] and par. [0178] of Steven teaches determining how to generate energy related revenue based on an optimized object based time function utilizing demand responses for electrical energy of a building taking into account cost).

an expected cost of participating in the IBDR program (see; Figure 13, par. [0038]par. [0054]-[0057], par. [0173] and par. [0178] of Steven teaches revenue based on an optimized object based time function utilizing demand responses for electrical energy of a building taking into account cost (i.e. expected cost)).

the controller configured to control the electrical energy storage to store or discharge the amount of electrical energy determined using the value function (see; par. [0040] and par. [0116] of Steven disclosed a controller configured to control energy storage and discharge the optimal amount of electrical energy and at the optimal time period).

Steven does not explicitly disclose the following limitation, however,

Steven 2 teaches a penalty cost based on an amount by which a predicted output of the building equipment or the electrical energy storage changes between time steps within the time horizon (see; Abstract and par. [0010] the managing of energy assets for operations where including the impact of performance on cost, par. [0017] in the process of minimizing energy related costs over a period time, par. [0031] based on a mathematical optimization model, that takes into account par. [0515] and its following table (sections 15 and 16) which describe a penalty cost associated with exceeds or goes under a capacity value that has been simulated (i.e. predicted) for a period of time).

The Examiner notes that Steven teaches similar to the instant application managing energy assets associated with operations. Specifically, Steven managing an operating schedule of energy storage taking into account electrical or thermal energy taking into the cost of the energy and as it comparable in certain respects to building management that controls electrical and thermal energy over a period of time taking into account costs of energy it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Steven 2 provides the managing energy assets associated with operations including cost penalties and as it is comparable in certain respects to Steven which managing energy assets associated with operations as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Steven discloses managing an operating schedule of energy storage taking into account electrical or thermal energy taking into the cost of the energy and as it comparable in certain respects to building management that controls electrical and thermal energy over a period of time taking into account costs of energy.  However, Steven fails to disclose a penalty cost based on an amount by which a predicted output of the building equipment or the electrical energy storage changes between time steps within the time horizon.

Steven 2 discloses a penalty cost based on an amount by which a predicted output of the building equipment or the electrical energy storage changes between time steps within the time horizon.

It would be obvious to one of ordinary skill in the art to include in the energy management (system/method/apparatus) of Steven a penalty cost based on an amount by which a predicted output of the building equipment or the electrical energy storage changes between time steps within the time horizon as taught by Steven 2 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Steven and Steven 2 teach the energy management of a facility taking into account the cost of the energy and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Steven in view of Steven 2 teaches the method above, Steven further discloses a method having the limitations of:

the expected revenue from participating in the IBDR program comprises revenue gained by selling electrical energy stored in the electrical energy storage to an energy grid (see; Figure 13 and par. [0038], par. [0014], par. [0221] and par. [0398] of Steven teaches determining a revenue related to a demand response event taking into account selling stored energy to a grid).


	Referring to Claim 3, see discussion of claim 1 above, while Steven in view of Steven 2 teaches the method above, Steven further discloses a method having the limitations of:

the expected cost of participating in the IBDR program is based on an estimated amount of electrical energy consumed by the building equipment in order to participate in the IBDR program (see; Figure 13 and par. [0038], par. [0167], and par. [0398] of Steven teaches a cost of an electrical customer based on the equipment needed to take advantage of a demand response program including costs as well as additional energy purchased).


	Referring to Claim 4, see discussion of claim 1 above, while Steven in view of Steven 2 teaches the method above, Steven further discloses a method having the limitations of:

the value function further comprises a monetized cost of capacity loss for the electrical energy storage (see; Figure 13 and par. [0038], par. [0320], and par. [0399] of Steven teaches a mathematical cost evaluation taking into account the cost that would be lost in the storing of energy as part of the demand response program).


	Referring to Claim 5, see discussion of claim 4 above, while Steven in view of Steven 2 teaches the method above, Steven further discloses a method having the limitations of:

the controller is configured to estimate the monetized cost of capacity loss for the electrical energy storage as a function of the amount of electrical energy to store in the electrical energy storage or discharge from the electrical energy storage determined using the value function (see; Figure 13 and par. [0038], par. [0323]-[0325] of Steven teaches an example of determining cost based on stored energy and discharge of that stored in an energy market including as part of a demand response program).


	Referring to Claim 6, see discussion of claim 4 above, while Steven in view of Steven 2 teaches the method above, Steven further discloses a method having the limitations of:

the controller is configured to estimate the monetized cost of capacity loss for the electrical energy storage using a battery capacity loss model (see; Figure 13 and par. [0038], par. [0220] of Steven teaches determining a cost estimate including the cost associated with utilizing batteries to account for extra need above a limit).


	Referring to Claim 7, see discussion of claim 1 above, while Steven in view of Steven 2 teaches the method above, Steven further discloses a method having the limitations of:

the value function further comprises a penalty cost of equipment degradation (see; Figure 13 and par. [0038], par. [0174] and par. [0399] of Steven determining a cost impact taking into account the operation and maintenance costs (i.e. penalty of cost of equipment degradation) as part of the demand response program).


	Referring to Claim 8, see discussion of claim 7 above, while Steven in view of Steven 2 teaches the method above, Steven further discloses a method having the limitations of:

the controller is configured to estimate the penalty cost of equipment degradation as a function of an estimated number of on/off commands provided to the building equipment within the time horizon (see; Figure 13 and par. [0038], par. [0174] and par. [0399] of Steven teaches estimate a cost of maintenance and operation of equipment (i.e. degradation) based on a number of cycles in a timeframe as part of the demand response).


	Referring to Claim 9, see discussion of claim 1 above, while Steven in view of Steven 2 teaches the method above, Steven further discloses a method having the limitations of:

thermal energy storage configured to store and discharge at least a portion of the thermal energy generated by the building equipment (see; Figure 13 and par. [0038], par. [0107]-[0111] of Steven teaches energy storage devices in a facility including the use and storage of thermal energy, par. [0093] including the ability to discharge of energy, par. [0302] including from thermal storage).


	Referring to Claim 10, Steven in view of Steven 2 teaches a method for controlling a building management system.  Claim 10 recites the same or similar limitations as those addressed above in claim 1, Claim 10 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 11, see discussion of claim 10 above, while Steven in view of Steven 2 teaches the method above Claim 11 recites the same or similar limitations as those addressed above in claim 2, Claim 11 is therefore rejected for the same or similar limitations as set forth above in claim 2.
	Referring to Claim 12, see discussion of claim 10 above, while Steven in view of Steven 2 teaches the method above Claim 12 recites the same or similar limitations as those addressed above in claim 3, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 13, see discussion of claim 10 above, while Steven in view of Steven 2 teaches the method above Claim 13 recites the same or similar limitations as those addressed above in claim 4, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 14, see discussion of claim 13 above, while Steven in view of Steven 2 teaches the method above Claim 14 recites the same or similar limitations as those addressed above in claim 5, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 15, see discussion of claim 13 above, while Steven in view of Steven 2 teaches the method above Claim 15 recites the same or similar limitations as those addressed above in claim 6, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 16, see discussion of claim 10 above, while Steven in view of Steven 2 teaches the method above Claim 16 recites the same or similar limitations as those addressed above in claim 7, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 17, see discussion of claim 16 above, while Steven in view of Steven 2 teaches the method above Claim 17 recites the same or similar limitations as those addressed above in claim 8, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 8.

	Referring to Claim 18, see discussion of claim 10 above, while Steven in view of Steven 2 teaches the method above, Steven further discloses a method having the limitations of:

Steven 2 the penalty cost is based on an amount by which a predicted output of the building equipment changes between time steps within the time horizon (see; Abstract and par. [0010] the managing of energy assets for operations where including the impact of performance on cost, par. [0017] in the process of minimizing energy related costs over a period time, par. [0031] based on a mathematical optimization model, that takes into account par. [0515] and its following table (sections 15 and 16) which describe a penalty cost associated with exceeds or goes under a capacity value that has been simulated (i.e. predicted) for a period of time).

The Examiner notes that Steven teaches similar to the instant application managing energy assets associated with operations. Specifically, Steven managing an operating schedule of energy storage taking into account electrical or thermal energy taking into the cost of the energy and as it comparable in certain respects to building management that controls electrical and thermal energy over a period of time taking into account costs of energy it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Steven 2 provides the managing energy assets associated with operations including cost penalties and as it is comparable in certain respects to Steven which managing energy assets associated with operations as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Steven discloses managing an operating schedule of energy storage taking into account electrical or thermal energy taking into the cost of the energy and as it comparable in certain respects to building management that controls electrical and thermal energy over a period of time taking into account costs of energy.  However, Steven fails to disclose the penalty cost is based on an amount by which a predicted output of the building equipment changes between time steps within the time horizon.

Steven 2 discloses the penalty cost is based on an amount by which a predicted output of the building equipment changes between time steps within the time horizon.

It would be obvious to one of ordinary skill in the art to include in the energy management (system/method/apparatus) of Steven the penalty cost is based on an amount by which a predicted output of the building equipment changes between time steps within the time horizon as taught by Steven 2 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Steven and Steven 2 teach the energy management of a facility taking into account the cost of the energy and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 19, Steven in view of Steven 2 teaches a processing circuit.  Claim 19 recites the same or similar limitations as those addressed above in claim 1, Claim 19 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exceptions;

determining whether to participate in the IBDR program based on the expected revenue (see; Figure 13, par. [0038], par. [0229]-[0241] of Steven teaches evaluating a revenue against an estimated cost to determine if a demand response would be feasible, par. [0017] in the process of minimizing energy related costs over a period time, par. [0031] based on a mathematical optimization model, that takes into account par. [0515] and its following table (sections 15 and 16) which describe a penalty cost associated with exceeds or goes under a capacity value that has been simulated (i.e. predicted) for a period of time, par. [0024] to d).

operating the controllable equipment to participate in the IBDR program or not participate in the IBDR program based on a result of the determining (see; Figure 13, par. [0038], par. [0240] of Steven teaches operating energy storage using an optimal determination).

Steven does not explicitly disclose the following limitation, however,

Steven 2 teaches determining whether to participate in the IBDR program based on at least one of the expected cost or the penalty cost (see; par. [0024] of Steven 2 teaches determining whether to participate in a demand response program, 

The Examiner notes that Steven teaches similar to the instant application managing energy assets associated with operations. Specifically, Steven managing an operating schedule of energy storage taking into account electrical or thermal energy taking into the cost of the energy and as it comparable in certain respects to building management that controls electrical and thermal energy over a period of time taking into account costs of energy it is therefore viewed as analogous art in the same field of endeavor.   Additionally, Steven 2 provides the managing energy assets associated with operations including cost penalties and as it is comparable in certain respects to Steven which managing energy assets associated with operations as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Steven discloses managing an operating schedule of energy storage taking into account electrical or thermal energy taking into the cost of the energy and as it comparable in certain respects to building management that controls electrical and thermal energy over a period of time taking into account costs of energy.  However, Steven fails to disclose determining whether to participate in the IBDR program based on at least one of the expected cost or the penalty cost.

Steven 2 discloses determining whether to participate in the IBDR program based on at least one of the expected cost or the penalty cost.

It would be obvious to one of ordinary skill in the art to include in the energy management (system/method/apparatus) of Steven determining whether to participate in the IBDR program based on at least one of the expected cost or the penalty cost as taught by Steven 2 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Steven and Steven 2 teach the energy management of a facility taking into account the cost of the energy and they do not contradict or diminish the other alone or when combined.
par. [0515] as well as associated table taking into account penalty costs).


	Referring to Claim 20, see discussion of claim 19 above, while Steven in view of Steven 2 teaches the non-transitory computer readable media above, Steven further discloses a non-transitory computer readable media having the limitations of:

the controllable equipment comprises at least one of: building equipment configured to consume electrical energy and generate thermal energy, electrical energy storage configured to store and discharge electrical energy, and or thermal energy storage configured to store and discharge thermal energy (see; Figure 13, par. [0038], par. [0323]-[0325] of Steven teaches a cost of participating in a demand response program a cost of a loss for the electrical energy storage).

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Schmidt et al. (U.S. Patent 9,117,251 B2) discloses a system and methods for plug load control management.
Angerame et al. (U.S. Patent Publication 2014/0350738 A1) discloses a predictive alert system for building energy management.
Henze et al. (U.S. Patent Publication 2013/0013121 A1) discloses an integration of commercial building operations with electric system operations and markets.
AHN (U.S. Patent Publication 2009/0198384 A1) discloses an electronic smart meter enabling demand response and method for demand response.
Chen et al. (U.S. Patent Publication 2004/0095237 A1) discloses an electronic message delivery system utilizable in the monitoring and control of remote equipment and method of same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623